FILE COPY




                                       CAUSE NO. 12-15-00138-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


JUAN MERINO,                            }       APPEALED FROM 123RD DISTRICT COURT
APPELLANT

V.                                      }       IN AND FOR

THE STATE OF TEXAS,                     }       SHELBY COUNTY, TEXAS
APPELLEE


                                                   ORDER

        Appellant is represented by Mr. John D. Reeves, appointed counsel. On November 13, 2015, the
time to file appellant’s brief expired without a brief or a motion for extension of time. TEX. R. APP. P.
38.6(a). Pursuant to TEX. R. APP. P. 38.8(b), counsel was notified on November 4, 2015, that his brief
was past due and was given until November 13, 2015, to file a brief or otherwise explain the delay. No
satisfactory response has been received.
        Pursuant to TEX. R. APP. P. 38.8(b)(3), it is ORDERED that Honorable Charles (Brick)
Dickerson, Judge of the 123rd District Court of Shelby County, Texas, shall immediately conduct a
hearing to determine (1) whether the appellant still desires to prosecute his appeal; (2) whether the
appellant is indigent and either needs counsel appointed, or appellant’s counsel has abandoned the
appeal; or (3) if the appellant is not indigent, whether a brief has not been completed because retained
counsel has either abandoned the appeal or because appellant has failed to make necessary arrangements
for filing a brief; and (4) when appellant’s counsel anticipates that the appellant’s brief, if a brief is to be
filed, will be completed.
        It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
        It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant’s
                                                                                          FILE COPY



effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant’s brief.
       It is FINALLY ORDERED that the supplemental clerk’s record (including any orders and
findings) and the reporter’s record of said hearing be filed with the Clerk of this Court on or before
December 17, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 17th day of
November 2015, A.D.
                                                 Respectfully yours,

                                                 PAM ESTES, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk